DETAILED ACTION
Claims 21 – 45 are currently pending.
Claims 1 – 20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/2021, 1/26/2022, 3/3/2022, 4/07/2022, 5/14/2022, 7/25/2022, 8/5/2022, 8/23/2022, 10/6/2022 and 10/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Examiner notes that applicant has submitted hundreds of references for consideration and that a thorough review of all of the references could not be performed. Only a cursory review of the listed references has been performed. If applicant is aware of any references that are of particular importance, the examiner requests those references to be identified in the next reply along with a notation of the pages, columns and lines where relevant passages or relevant figures appear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the computation of a dot product of two matrices. The limitations are presented in a manner that, under its broadest reasonable interpretation, cover a mathematical operation but for the recitation of generic computer components.  The physical elements described include decode and execution circuitry, memory and a processor; all generic components.  Nothing in the claim precludes the step from practically being performed in the mind or with the aid of pen and paper to do the claimed mathematical operation of a dot product on two matrices. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims recite the generic components of a computer and the generic format of an instruction.  The claims amount to no more than using a generic computer component to perform an instruction to apply the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor, decode circuitry and execution circuitry as claimed are no more than generic computer components.
The dependent claims generally provide further details on the mathematical operation itself but do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,163,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed towards the same concept.  The claims are both directed towards decode circuitry to decode matrix instructions and execution circuitry to perform dot product and accumulation operations. The instant application independent claims 21, 40 and 45 each stipulate that a second size is four times that of the first size, and the ‘565 patent teaches in claim 6 that one size is 32 bits and another size is 8 bits, anticipating the instant applications four time the size limitation.  Claim 49 of the instant application is almost identical to claim 1 of the ‘565 patent, only adding a plurality of memory controllers and a bus controller.  These elements perform no function in the claim and do not set the claim apart as patentably distinct from claim 1 of the ‘565 patent. Dependent claims 22-39, 41-44, 46-48 and 50 are rejected for at least their dependence upon rejected independent claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Redfern et al (US 2018/0246855) describes dot product operations on rows and columns of matrices.  Corbal et al (US 2018/0113708) teaches multiply accumulate operations with dot products between two vectors, including a column and row matrix multiply. Zohar et al (US 2008/0071851) teaches instructions and logic for performing dot product operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181